       Case 4:20-cv-02078-MWB Document 138 Filed 11/16/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                    :
DONALD J. TRUMP FOR                                 :
PRESIDENT, INC., et al.,                            :
                                                    :        No. 20-CV-02078-MWB
                            Plaintiffs,             :
                                                    :        Judge Matthew W. Brann
              v.                                    :
                                                    :        Electronically Filed
KATHY BOOCKVAR, in her capacity                     :
as Secretary of the Commonwealth of                 :
Pennsylvania, et al.,                               :
                                                    :
                            Defendants.             :
                                                    :

   NOTICE OF JOINDER IN SECRETARY OF THE COMMONWEALTH KATHY
                   BOOCKVAR’S MOTION TO DISMISS
                  PLAINTIFFS’ AMENDED COMPLAINT

       Please take notice that Defendants Allegheny County Board of Elections, Chester County

Board of Elections, Montgomery County Board of Elections, and Philadelphia County Board of

Elections hereby join in Defendant Secretary of the Commonwealth Kathy Boockvar’s Motion to

Dismiss Plaintiffs’ Amended Complaint [ECF 127] and Notice of Supplemental Authority in

Support of Motion to Dismiss [ECF 130], which were filed on November 15, 2020.
     Case 4:20-cv-02078-MWB Document 138 Filed 11/16/20 Page 2 of 3




                                   Respectfully submitted,

                                   HANGLEY ARONCHICK SEGAL
Dated: November 16, 2020           PUDLIN & SCHILLER

                                   By: /s/ Mark A. Aronchick
                                   Mark A. Aronchick (I.D. No. 20261)
                                   Michele D. Hangley (I.D. No. 82779)
                                   Robert A. Wiygul (I.D. No. 310760)
                                   John G. Coit (I.D. No. 324409)
                                   Christina C. Matthias (I.D. No. 326864)
                                   John B. Hill (I.D. No. 328340)
                                   One Logan Square, 27th Floor
                                   Philadelphia, PA 19103
                                   Telephone: (215) 496-7050
                                   Email: maronchick@hangley.com

Virginia Scott (I.D. No. 61647)    Counsel for Allegheny County Board of
Allegheny County Law Department    Elections, Chester County Board of
445 Fort Pitt Commons, Suite 300   Elections, Montgomery County Board of
Pittsburgh, PA 15219               Elections, and Philadelphia County
412-350-1120                       Board of Elections

Counsel for Allegheny County Board CITY OF PHILADELPHIA LAW
of Elections                       DEPT.
                                   Marcel S. Pratt, City Solicitor
Joshua M. Stein (I.D. No. 90473)*  (I.D. No. 307483)*
Montgomery County Solicitor        Benjamin H. Field, Divisional Deputy
Montgomery County Solicitor’s      City Solicitor* (I.D. No. 204569)
Office                             1515 Arch Street, 17th Floor
One Montgomery Plaza, Suite 800    Philadelphia, PA 19102-1595
P.O. Box 311                       (215) 683-5444
Norristown, PA 19404-0311
(610) 278-3033                     Counsel for Philadelphia County Board
                                   of Elections
Counsel for Montgomery County
Board of Elections                 *Motions for Special Admission
                                   Forthcoming




                                    2
        Case 4:20-cv-02078-MWB Document 138 Filed 11/16/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I caused the foregoing Notice of Defendants’

Joinder in Secretary of the Commonwealth Kathy Boockvar’s Motion to Dismiss Plaintiffs’

Amended Complaint to be filed with the United States District Court for the Middle District of

Pennsylvania via the Court’s CM/ECF system, which will provide electronic notice to all counsel

of record.



                                                    /s/ Mark A. Aronchick
                                                   Mark A. Aronchick
